Citation Nr: 1626545	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for a thoracic spine condition.

3.  Entitlement to service connection for a lumbar spine condition.

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a right hip condition.

6.  Entitlement to service connection for a left hip condition.

7.  Entitlement to service connection for a left arm condition.  

8.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and N.L.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training in the Navy Air Reserves from February 20, 1970 to July 8, 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

With respect to characterization of the psychiatric claim on appeal, the Board notes that, while the Veteran filed a claim seeking service connection for depression, the issue has been expanded and re-characterized, as reflected on the title page of this decision, to include any acquired psychiatric disorder currently manifested by the Veteran, including depressive disorder, NOS.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In February 2013, the Veteran and his wife, N.L., testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

For reasons explained below, the issue of service connection for a left arm condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2015 rating decision, the AOJ granted service connection for a cervical spine disability, thoracolumbar spine disability, headaches, left hip disabilities and right hip disabilities, effective April 7, 2009, resulting in a full grant of the benefits sought with respect to those issues on appeal.

2.  The Veteran's current depressive disorder, NOS, is causally related to his service-connected cervical spine, thoracolumbar spine, and bilateral hip disabilities.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a cervical spine disorder, thoracic spine disorder, lumbar spine disorder, headaches, a right hip disorder, and a left hip disorder are moot and are dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015).

2.  The criteria for entitlement to service connection for depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In an August 2015 rating decision, after the Board hearing in this appeal, the AOJ granted service connection for a cervical spine disability, thoracolumbar spine disability, headaches, and limitation of flexion and impairment of the thigh involving the left and right hip, effective April 7, 2009, the initial date of claim for service connection, resulting in a full grant of the benefit sought on appeal. 

As such, those issues are no longer in appellate status, and there is no case or controversy presently before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the appeal involving the issues of entitlement to service connection for a cervical spine disorder, thoracic spine disorder, lumbar spine disorder, headaches, a right hip disorder, and a left hip disorder must be dismissed.

Service Connection for Acquired Psychiatric Disorder

The Veteran has asserted that he currently has depression as a result of the pain he experiences from his service-connected disabilities.  See February 2013 Board hearing transcript; May 2009 Veteran statement; see also lay statements from N.L. dated September 2008 and May 2009.  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  In order for secondary service connection to be established, there must be: (1) evidence of a service-connected disability; (2) medical evidence of a current disability; and (3) medical nexus evidence of a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either: (1) proximately due to or the result of an already service-connected disease or injury, or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310. 

At the outset, the Board notes that service connection has been granted for a cervical spine disability, thoracolumbar spine disability, and disabilities involving the left and right hip.  See August 2015 rating decision.  As such, the Board finds that the first element required for secondary service connection has been established. 

Turning to the second element required for secondary service connection, the Board notes that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed with depressive disorder, NOS.  See June 2015 VA/QTC examination; see also private treatment records dated October and November 2006; VA treatment records.  Accordingly, the Board finds that the second element required for secondary service connection has also been established. 

Finally, with regard to the third element required for secondary service connection, the Board notes that the medical and lay evidence of record attributes the Veteran's depression to the pain he experiences as a result of his neck, back, and hip disabilities.  

The post-service treatment records show that the Veteran has reported anxiety, depression, and mood changes as a result of the pain and other functional impairments caused by his cervical spine disability.  See VA treatment records dated December 2011 and December 2012; see also private treatment records dated October 2006 and July 2008.  In fact, during a psychological evaluation conducted in October and November 2006, the Veteran reported that his increased neck pain impaired his attention and other cognitive abilities and resulted in increased irritability.  The Board finds it significant that the physician who conducted the post-service psychological evaluation noted that the Veteran's psychological profile was consistent with that of a psychophysiological responder whose pain pictures are frequently amplified by emotional factors, such as depression, anxiety, and coping factors.  While this evidence is not dispositive, it certainly raises a reasonable doubt as to whether the Veteran's depression was caused or aggravated by the disabilities for which service-connected has been granted, to include any functional impairment (such as pain) caused thereby.  

In evaluating this claim, the Board finds most significant that the June 2015 VA/QTC examiner stated that there is no question that the Veteran presented as significantly depressed in reaction to experiencing chronic back, neck, and hip pain.  In fact, the June 2015 examiner rendered a diagnosis of "depressive disorder due to chronic pain from neck, back, and hip, with depressive features" and further noted that the specific medical diagnoses to which the mental health disability is related was cervical radicular pain and hip pain.  Despite the foregoing, the examiner stated that service connection could not be established for depression because there was no medical evidence showing that the Veteran's current back pain is a direct result of his fall off the ladder during service.  

While the June 2015 VA/QTC examiner did not provide an opinion relating the Veteran's current depression to any of his service-connected disabilities, the discussion provided in the examination report clearly shows the examiner attributed the Veteran's depression to the pain he experiences from his neck, back, and hip disabilities - all of which are disabilities for which service connection has since been awarded as related to the in-service ladder fall.  

The Veteran's wife has also submitted statements attesting that the Veteran has become depressed, had mood swings, and has feelings of helplessness and worthlessness because he is unable to do the things he needs and wants to do as a result of his pain.  See lay statements from N.L. dated September 2008 and May 2009.  This evidence is consistent with the Veteran's statements and is considered competent lay evidence, as it is based upon her personal knowledge derived from her own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Based on the foregoing, the Board concludes that the preponderance of the lay and medical evidence shows the Veteran's currently diagnosed depressive disorder is causally related to his service-connected cervical spine (neck), lumbar spine, and bilateral hip disabilities, thereby satisfying the third element required for secondary service connection.

Accordingly, because the Board concludes that all three elements required to establish entitlement to secondary service connection have been met, the Board finds that service connection for depressive disorder as secondary to the Veteran's service-connected cervical spine, lumbar spine, and bilateral hip disabilities, is warranted.  See 38 C.F.R. § 3.310.  Therefore, the Veteran's claim of entitlement to service connection for depressive disorder, NOS, is granted.


ORDER

The appeal pertaining to the issues of entitlement to service connection for a cervical spine disorder, thoracic spine disorder, lumbar spine disorder, headaches, a right hip disorder, and a left hip disorder is dismissed.

Entitlement to service connection for depressive disorder, NOS, as secondary to service-connected cervical spine, lumbar spine, and bilateral hip disabilities is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeks service connection for a left arm disability and he has complained of pain, numbness, and weakness in his left arm, which he has asserted are related to his cervical spine disability.  See April 2009 Veteran statement; February 2013 Board hearing transcript.  

The objective medical evidence of record shows the Veteran has complained of left arm and hand symptoms throughout the appeal period and examiners have noted that his symptoms are suggestive of cervical radiculopathy.  See private treatment records dated January 2009 to November 2014.  Despite the foregoing, the evidentiary record does not contain a medical opinion that addresses whether the Veteran's left arm and hand symptoms are secondary to his service-connected cervical spine disability.  

Indeed, during the most recent June 2015 VA/QTC examination, the examiner did not provide a nexus opinion because he noted there was no left arm pathology to render a diagnosis.  However, the examiner did not consider whether the left arm or hand disabilities diagnosed during the appeal period are likely secondary to the Veteran's service-connected cervical disability.  While the evidence shows the Veteran has reported that his left arm symptoms have improved since having surgery on his cervical spine, the record reflects that, in addition to cervical radiculopathy, he was also diagnosed with degenerative arthritis of the left wrist during the May 2010 VA/QTC examination.  See February 2013 Board hearing transcript; see also July 2007 private treatment record.  

In this context, the Board also acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the diagnoses of cervical radiculopathy and left wrist degenerative arthritis are considered evidence of a current disability for the purpose of establishing service connection.  

Given the foregoing, the Board finds that the June 2015 VA examination is inadequate because the examiner did not address the left arm/hand disabilities manifested during the appeal period.  Accordingly, a remand is needed to obtain a medical opinion, with rationale, that addresses whether any left arm or hand disability manifested during the pendency of this claim is likely secondary to (caused or aggravated by) the Veteran's service-connected cervical spine disability.  
Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the Veteran's June 2015 VA/QTC examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed. 

If the June 2015 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

After reviewing the record, the examiner should identify all left arm or hand disabilities manifested since April 2009 (the date of the Veteran's service connection claim), to include cervical radiculopathy and left wrist degenerative arthritis.  

As to each identified diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was (a) caused OR (b) is or has been aggravated (worsened beyond natural progression) by his service-connected cervical spine disability.  

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions.  A rationale must be provided for each opinion offered.  

2. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

3. If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations and considers all evidence added into the record since the August 2015 SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


